BERRY, Justice
(dissenting).
I am unable to agree with the majority opinion, for in my judgment the award of disability to the arm is unsupported by competent medical evidence.
An injury to the arm below the elbow joint is compensated under the statutory schedules on the basis of disability to the hand. Compensation for loss of use of the arm may not be awarded unless there is medical evidence to show that the arm above the elbow was also impaired by an injury between the elbow and the wrist. 85 O.S. 1959 Supp., § 22, subdiv. 3; Beck v. Davis, 175 Okl. 623, 54 P.2d 371; Choctaw Portland Cement Co. et al. v. Lamb et al., 79 Okl. 109, 189 P. 750.
Claimant’s injury consisted of a fracture of his radius and ulna. The two bones were broken at a point slightly above the wrist. For this injury claimant could not recover compensation on the basis of disability to the arm unless the medical evidence disclosed a resulting functional loss in the upper arm.
I am unable to find any statement in the medical reports which would indicate that claimant’s upper arm was in any manner injuriously affected by the fracture of his forearm. Both Drs. F. and M. described the resulting impairments in the forearm by the use of medical terms which refer to limitation in the range of motion of the wrist. Their evaluation of disability was based on impaired “pronation” (the rotation of the hand so that the palm looks downward, with the thumb inward toward the body); “supination” (turning the palm of the hand upward, and the thumb outward from the body); and “palmar flexion”. There is no mention in the reports of any functional loss in the elbow flexion or in the shoulder motion. While Drs. F. and M. did rate claimant’s condition in terms of disability to the “arm”, their conclusions were in manifest discord with the specific medical findings revealed from their reports, and are therefore without probative value. *513Adams v. Reed Roller Bit Co. et al., Okl., 335 P.2d 1080. In this state of the record, I am convinced that the two doctors evaluated claimant’s disability on the basis of their assumed and erroneous belief that the legal definition of the arm coincided with that commonly accepted in medicine and in common usage. In medical science as well as in the vernacular, the arm means that part of the human upper limb which extends from the shoulder to the wrist. See Maloy’s Medical Dictionary for Lawyers; Webster’s New International Dictionary.
I would vacate the award for disability to the arm and remand the claim to the State Industrial Court with directions to properly determine the nature and extent of claimant’s disability from the fracture of his left radius and ulna.
For reasons stated, I respectfully dissent from the majority opinion.